Citation Nr: 0606094	
Decision Date: 03/03/06    Archive Date: 03/14/06

DOCKET NO.  02-17 588A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an effective date earlier than July 23, 2001, 
for entitlement to service connection for bilateral knee 
disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W.T. SNYDER, Associate Counsel




INTRODUCTION

The veteran had active service from July 1978 to July 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Roanoke, 
Virginia, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  A January 2002 rating decision granted service 
connection for degenerative joint disease of both knees.  The 
veteran appealed the assigned effective date of the allowance 
and perfected that appeal.

The veteran also perfected an appeal of the initial 
evaluations of his knee disabilities.  In a December 2004 
statement, he expressed satisfaction with the increase 
granted by a July 2004 rating decision and withdrew his 
appeal of those issues.  Thus, those issues are not before 
the Board.

The veteran indicated in his November 2002 substantive appeal 
that he desired a Board Hearing.  A November 2005 Board 
letter informed the veteran that his hearing was schedule for 
January 25, 2006.  The veteran failed to appear for his 
hearing.  The hearing request is considered to have been 
withdrawn.  See 38 C.F.R. § 20.702 (2005).


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim and fulfilled the duty to assist him 
in developing that evidence.

2.  A July 1997 rating decision, which denied the claim to 
reopen the claim for service connection for a bilateral knee 
disorder, became final in the absence of an appeal.

3.  The next application to reopen a previously denied claim 
for entitlement to service connection for bilateral knee 
disabilities was received by the RO on July 23, 2001.

CONCLUSION OF LAW

The requirements for entitlement to an effective date prior 
to July 23, 2001, for the grant of service connection for 
bilateral knee disabilities have not been met.  38 U.S.C.A. 
§§ 5101, 5110 (West 2002); 38 C.F.R. §§ 3.1(p), 3.400 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126 (West 2002 and Supp. 2005) redefined VA's duty 
to assist the veteran in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court") held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (in this 
case, the RO).  The Court also held, however, that providing 
the VCAA notice to the claimant after the initial decision 
could satisfy the requirements of the VCAA if the timing of 
the notice was not prejudicial to the claimant.  Pelegrini, 
18 Vet. App. at 121.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error 
in the sequence of events is not shown to have any effect on 
the case or to cause injury to the claimant.  Consequently, 
the Board concludes that any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Mayfield, supra; ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

In this case, the veteran first raised his claim of 
entitlement to earlier effective dates by his February 2002 
Notice of Disagreement.  VA's Office of General Counsel 
indicated in VAOPGCPREC 8-2003 that when VA receives a Notice 
of Disagreement that raises a new issue, section 7105(d) 
requires VA to take proper action and issue a Statement of 
the Case if the disagreement is not resolved, but 
section 5103(a) does not require VA to provide notice of the 
information and evidence necessary to substantiate the newly 
raised issue, if VA has already given the section 5103(a) 
notice regarding the original claim.

Here, in a November 2001 letter, the RO provided notice to 
the veteran regarding what information and evidence is needed 
to substantiate the claim for service connection, as well as 
what information and evidence must be submitted by the 
veteran, what information and evidence will be obtained by 
VA, and the need for the veteran to advise VA of or submit 
any further evidence relevant to the claim.  Moreover, a July 
2004 letter specifically addressed the claim for an earlier 
effective date and provided a detailed explanation on what 
was necessary to establish an earlier effective date in the 
case.

The veteran was also provided with a copy of the appealed 
rating decision, as well as April 2002 Statement of the Case 
(SOC), and Supplemental Statements of the Case (SSOC) of July 
2003 and July 2004.  These documents provided him with notice 
of the law and governing regulations, as well as the reasons 
for the determinations made regarding his claim.  By way of 
these documents, he also was specifically informed of the 
cumulative evidence already having been previously provided 
to VA or obtained by VA on the veteran's behalf.  
Additionally, the SOC included the law applicable to 
effective dates, and the July 2004 SSOC included a summary of 
the relevant VCAA regulatory provisions of 38 C.F.R. § 3.159.  

Therefore, the Board finds that the veteran was notified and 
aware of the evidence needed to substantiate this claim, the 
avenues through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  Accordingly, there is no further 
duty to notify, and no prejudice to the veteran exists by 
deciding the claim.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, post-service medical 
records and examination reports, and the prior claims and 
decisions.  Under the circumstances in this case, the veteran 
has received the notice and assistance contemplated by law 
and adjudication of the claim poses no risk of prejudice to 
the veteran.  See Mayfield, supra; Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001) (VCAA does not 
require remand where VA thoroughly discussed factual 
determinations leading to conclusion and evidence of record 
provides plausible basis for factual conclusions, and where 
development of the evidence was as complete as was necessary 
for a fair adjudication of the claims).

Factual background

The veteran asserts that, because he had the bilateral knee 
disability when he separated from active service, and he 
repeatedly pursued reopening of his denied claim, the 
effective date of his grant of service connection should date 
back to the date of his release from active service.

The veteran submitted his initial claim for a bilateral knee 
disability in January 1984.  A March 1984 rating decision 
denied the claim, and a March 1984 RO letter informed him of 
that decision and his appeal rights.  The claims file 
reflects no evidence of that letter having been returned as 
undelivered or of the veteran having appealed the decision.  
The 1984 decision became final in accordance with applicable 
law and regulation.

He applied to reopen the previously denied claim in December 
1985, and a February 1986 rating decision denied the claim.  
A March 1986 letter informed him of that decision and his 
appeal rights.  The claims file reflects no evidence of that 
letter having been returned as undelivered or of the veteran 
having appeal the decision.  The February 1986 decision 
became final in accordance with applicable law and 
regulation.

He again applied to reopen the previously denied claim in 
April 1996, and a June 1996 decision letter informed him of 
the prior decision denying the claim, and that he could 
reopen the claim by submitting new and material evidence.  
The letter also informed the veteran that, if he believed the 
RO was in error, he should inform the RO and referred him to 
the enclosed VA Form 4107, which explained his appeal rights.  
The claims file reflects no evidence of that letter having 
been returned as undelivered or of the veteran having 
appealed the decision.  The June 1996 decision became final 
in accordance with applicable law and regulation.

In June 1996, the veteran submitted treatment records and 
requested the RO to obtain additional VA treatment records 
related to his knees.  Following receipt of a VA treatment 
report, a September 1996 rating decision denied the claim, 
and a September 1996 letter informed him of that decision and 
his appeal rights.  The claims file reflects no evidence of 
that letter having been returned as undelivered or of the 
veteran having appealed the decision.  The September 1996 
decision became final in accordance with applicable law and 
regulation.

In early October 1996, the veteran requested a complete copy 
of his claims file.   In late October 1996, he again applied 
to reopen the previously denied claim.  An April 1997 rating 
decision denied the claim, and an April 1997 letter informed 
him of that decision and his appeal rights.  The claims file 
reflects no evidence of that letter having been returned as 
undelivered or of the veteran having appealed the decision.  
The April 1997 decision became final in accordance with 
applicable law and regulation.

Following the submission of additional evidence, a VA 
examination was conducted in April 1997.  A July 1997 rating 
decision denied the application to reopen, and a July 1997 
letter informed him of that decision and his appeal rights.  
The claims file reflects no evidence of that letter having 
been returned as undelivered or of the veteran having 
appealed the decision.  The July 1997 decision became final 
in accordance with applicable law and regulation.

The claims file reflects that the next correspondence from 
the veteran was his current application of July 2001 to 
reopen the previously denied claim, which was received by the 
RO on July 23, 2001.

Analysis

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim for 
compensation benefits shall be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The effective date of 
an award of disability compensation shall be the day 
following separation from service or the date entitlement 
arose if the claim is received within one year of separation, 
otherwise the date of claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(b); 38 C.F.R. § 
3.400(b)(2).  The effective date of an award based on a claim 
reopened after final adjudication shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor.  38 
U.S.C.A. § 5110; 38 C.F.R. § 3.400.

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a); 38 C.F.R. § 3.151(a).  The term "claim" or 
"application" means a formal or informal communication in 
writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit.  38 C.F.R. § 
3.1(p).

Except in the case of simultaneously contested claims, a 
claimant, or his or her representative, must file a Notice of 
Disagreement with a determination by the RO within one year 
from the date that that RO mails notice of the determination 
to him or her.  Otherwise, that determination will become 
final.  The date of mailing the letter of notification of the 
determination will be presumed to be the same as the date of 
that letter for purposes of determining whether an appeal has 
been timely filed.  38 U.S.C.A. § 7105(b)(1); 38 C.F.R. § 
20.302.

A written communication from a claimant or his or her 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the RO and a desire to 
contest the result will constitute a Notice of Disagreement.  
While special wording is not required, the Notice of 
Disagreement must be in terms which can reasonably be 
construed as disagreement with that determination and a 
desire for appellate review.  38 U.S.C.A. § 7105; 38 C.F.R. § 
20.201.  The filing of additional evidence does not extend 
the time limit for initiating an appeal from that 
determination.  38 C.F.R. § 20.304.

As set forth above, all of the veteran's efforts to reopen 
his previously denied claims were answered with decisions 
that denied his claims.  Appellate rights were provided, but 
he did not appeal any of those determinations.  

The Board notes that following the June 1996 denial letter, 
the veteran provided correspondence and evidence, which 
resulted in a rating decision denying the claim to reopen in 
September 1996.  After the September 1996 rating decision the 
veteran submitted another application to reopen in October 
1996, and he included copies of his service medical records 
and VA  treatment records with the application.  The October 
1996 application contained no reference to the September 1996 
rating decision or otherwise inferred an intent to appeal 
that decision.  

A liberal standard is applied in determining whether a 
communication constitutes a Notice of Disagreement.  The 
communication in question must at least refer to the rating 
decision in question and be in terms that can be reasonably 
construed as expressing disagreement or dissatisfaction with 
the determination and a desire for appellate review.  
38 C.F.R. § 20.201; Stokes v. Derwinski, 1 Vet. App. 201, 203 
(1991); see also Beyrle v. Brown, 9 Vet. App. 24, 28 (1996).

As the October 1996 correspondence did not indicate an intent 
to appeal the September 1996 rating decision, the September 
1996 decision became final.  Moreover, the veteran had every 
opportunity to appeal the April and July 1997 rating 
decisions denying the claim, but did not do so.  The July 
1997 decision was the last denial of his claim, and that 
decision became final in the absence of a timely appeal.  
38 C.F.R. §§ 20.302, 20.1103.  The next application for 
benefits was received by the RO on July 23, 2001, which is 
the effective date assigned by the RO for the award of 
service connection for the veteran's bilateral knee 
condition.  As an effective date for a claim reopened after a 
prior final disallowance can be no earlier than the date of 
application therefore, the Board finds the July 23, 2001 
effective date to be correct, and the claim for an earlier 
date is denied.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

In light of his persistent efforts to obtain entitlement to 
service connection for his bilateral knee disabilities over 
nearly a 20-year period, the Board acknowledges the veteran's 
assertions, but they are not in accord with the applicable 
law.  The effective date for the grant of service connection 
was fixed in accordance with law and regulation.  See 
38 C.F.R. § 3.400(q).


ORDER

Entitlement to an effective date earlier than July 23, 2001, 
for entitlement to service connection for bilateral knee 
disabilities is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


